Citation Nr: 0204871	
Decision Date: 05/22/02    Archive Date: 06/03/02

DOCKET NO.  97-26 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Private Physician


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The appellant served on active duty in the Army from March 
1951 to December 1952.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1997 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico that denied the 
appellant's claim of entitlement to service connection for 
PTSD.  The Board denied the appellant's PTSD claim at issue, 
upholding the RO in a decision issued in January 2000.  The 
appellant then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (hereinafter 
Court). 

In March 2001, VA filed a Motion for Remand and requested a 
stay of proceedings pending a ruling on the Motion that was 
not opposed by the appellant.  The basis for the Motion for 
Remand was that the Court's holding in Holliday v. Principi, 
14 Vet. App. 280 (2001), required a return of the case to the 
Board because the issue of whether the newly enacted 
statutory requirements relating to the duty to assist (the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000)) were satisfied in this case 
had to be addressed by the Board in the first instance.  An 
Order of the Court, dated in June 2001, granted the 
Appellee's Motion for Remand and vacated the Board's 
decision.  The issue on appeal was remanded pursuant to the 
provisions of 38 U.S.C.A. § 7252(a).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  The appellant had active service in Korea during the 
Korean Conflict.

3.  He was awarded the Combat Infantryman's Badge (CIB) and 
he was awarded a Purple Heart Medal for wounds incurred in 
September 1952 in North Korea.  .

4.  The medical evidence reflects a diagnosis of PTSD.

5.  It is as likely as not that the appellant's diagnosed 
PTSD is due to his combat-related stressors during his active 
military service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in favor of the appellant, 
the evidence is in equipoise and warrants service connection 
for PTSD incurred as a result of combat service during the 
Korean Conflict.  38 U.S.C.A. §§ 1110, 1154, 5102, 5103, 
5103A, and 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.303, and 3.304(d) and (f) (1998) (as amended, 64 Fed. Reg. 
32807-32808 (June 18, 1999)); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102 and 
3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After a thorough review of the evidence of record, the Board 
finds that entitlement to service connection for PTSD has 
been established.  

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection for PTSD requires medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  Cohen v. Brown, 10 Vet. App. 128 (1997).  The 
Board notes that the diagnostic criteria, including those 
related to stressors, set forth in THE AMERICAN PSYCHIATRIC 
ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, (4th ed. 1994) (DSM-IV) for mental disorders have 
been adopted by the VA during the pendency of this appeal.  
38 C.F.R. § 4.125.  

According to the updated criteria, a diagnosis of PTSD 
requires exposure to a traumatic event and a response 
involving intense fear, helplessness, or horror.  The 
appellant's claim must therefore be reviewed under the new 
regulatory provisions, as well as those in effect when he 
filed his claim.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In that regard, it is also noted that while this 
case was undergoing development, the provisions of 38 C.F.R. 
§ 3.304(f) were amended.  See 38 C.F.R. § 3.304(f) (2000).  
Also, while this case was pending, the General Counsel of the 
VA promulgated a Precedent Opinion defining when a veteran 
had "Engaged in Combat with the Enemy."  See VAOPGCPREC 12-
99 (1999).

The appellant's military records reflect that he was awarded 
the Combat Infantryman's Badge and that he was wounded by 
Communist Chinese burp gun fire on Kelly Hill (Outpost Kelly) 
in North Korea in September 1952.  He was later awarded the 
Purple Heart Medal.  These awards clearly reflect that the 
appellant himself was involved in active combat.  Therefore, 
the Board finds that the appellant did engage in combat with 
the enemy and that the provisions of 38 U.S.C.A. § 1154(b) do 
apply.

In this case, there is conflicting evidence as to whether the 
criteria for a diagnosis of PTSD have been met.  Essentially 
there is a VA psychiatrist who believes that the appellant's 
proper diagnosis is anxiety disorder, not otherwise 
specified, and there is a private psychiatrist who believes 
the proper diagnosis is PTSD related to the trauma the 
appellant experienced in North Korea, including being 
wounded.  The psychological evidence of record is 
inconclusive and does not resolve the conflicting psychiatric 
opinions.  In determining whether service connection is 
warranted for disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Based on the above, the Board finds 
that the evidence is in equipoise as to whether the appellant 
currently suffers from PTSD that was incurred as a result of 
his combat duty and wounding in North Korea.  Consequently, 
reasonable doubt should be resolved in favor of the appellant 
and service connection for PTSD is, accordingly, granted.

Veterans Claims Assistance Act of 2000

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  Veterans Claims Assistance Act of 2000, Pub. L. No.  
106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides for certain notice and assistance to 
claimants under certain circumstances.  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After a review of the claims file, and in light of the 
decision granting service connection for PTSD below, the 
Board finds that there has been substantial compliance with 
the notice/assistance provisions of the VCAA.  The rating 
decision, the Statement of the Case (SOC), and the 
Supplemental Statement of the Case (SSOC) notified the 
appellant and his representative of the evidence necessary to 
substantiate the claim, the evidence that had been received 
and the evidence to be provided by the claimant.

VA has made reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate this claim for 
benefits.  The appellant has not reported that any other 
pertinent evidence might be available or that he has been 
treated anywhere for PTSD.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  VA has obtained pertinent medical records 
and has afforded the appellant medical examinations.  
Veterans Claims Assistance Act of 2000, Pub L. No. 106-475, 
114 Stat. 2096 (2000), codified at 38 U.S.C.A. § 5103.  
Therefore, the Board finds that VA has completed its duties 
under the VCAA and all applicable law, regulations and VA 
procedural guidance.  38 C.F.R. § 3.103.


ORDER

Service connection for PTSD is granted.


		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

